Name: Commission Regulation (EEC) No 846/87 of 24 March 1987 on the levying of a charge on 500 000 tonnes of maize and maize products exported from Spain and repealing Regulation (EEC) No 3593/86 on the granting of a subsidy for the import of maize into Spain
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 81 /40 Official Journal of the European Communities 25. 3 . 87 COMMISSION REGULATION (EEC) No 846/87 of 24 March 1987 on the levying of a charge on 500 000 tonnes of maize and maize products exported from Spain and repealing Regulation (EEC) No 3593/86 on the granting of a subsidy for the import of maize into Spain THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, and in particular Article 90 thereof, Whereas Commission Regulation (EEC) No 3593/86 of 26 November 1986 on the granting of a subsidy for the import of maize into Spain ('), provided for the granting of a subsidy for the import into Spain of 600 000 tonnes of maize from the other Community Member States except Portugal and 600 000 tonnes of maize from third countries ; whereas documents have thus far been issued for the import of 500 000 tonnes of Community maize ; Whereas the situation on the maize market in Spain has improved and whereas an agreement concluded on 29 January 1987 between the Community and the United States of America provides for the import, into Spain alone, of 2 000 000 tonnes of maize from non-member countries each year for four years ; whereas it is accor ­ dingly no longer necessary to grant the subsidy in respect of quantities in addition to those already committed ; Whereas, concurrently with the granting of an import subsidy, Regulation (EEC) No 3593/86 provided for the charging of a similar amount on exports, in respect of a total quantity of 1 200 000 tonnes ; whereas the tonnage liable to the charge should be reduced to 500 000 tonnes, i . e . the quantity of Community maize committed ; Whereas the measure provided for in this Regulation is in accordance with the opinion of the Management Committee for Cereals, HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 3593/86 is hereby repealed. Article 2 1 . A charge shall be levied on all exports of maize and maize products from Spain to third countries and all deliveries to the other Member States including Portugal from 27 November 1986 until 30 June 1987 or until a quantity of 500 000 tonnes maize equivalent is reached . 2. In the case of maize, the charge shall be 8 ECU per tonne. In the case of processed products, the charge shall be 8 ECU per tonne, multiplied by the processing coefficient for each product as defined in the Annex. 3 . The charge shall be levied by the Spanish authorities when the customs export formalities are completed. Article 3 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 24 March 1987. For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 334, 27 . 11 . 1986, p. 21 . 25. , 3 . 87 Official Journal of the European Communities No L 81 /41 ANNEX CCT heading No Coefficient 10.05 B 1,00 11.01 E I 1,80 11.01 E II 1,02 1 1.02 A V a) 1 (') 1,80 11.02AV a) 2 1,80 1 1 .02 A V b) 1,02 11.02 B II c) 1,60 11.02CV 1,60 11.02 DV 1,02 11.02 E II c) 1,80 11.02 F V 1,80 1 1.02 G II 0,75 11.08 A I 1,61 17.02 B II a) 2,10 17.02 B II b) 1,61 17.02 F II a) 2,20 17.02 F lib) 1,53 21.07 F II 1,61 23.02 A I a) 0,14 23.02 A I b) 0,30 23.02 A II a) 0,14 23.02 A II b) 0,30 23.03 A I 2,00 23.07 B I a) 1 0,16 23.07 B I a) 2 0,16 23.07 B I b) 1 0,50 23.07 B I b) 2 0,50 23.07 B I c) 1 1,00 23.07 B I c) 2 1,00 (') Entry under this subheading is subject to conditions to be determined by the competent authorities.